Citation Nr: 1237042	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran received an honorable discharge for active duty performed from May 1973 to August 1974 and from August 1975 to February 1978.  He had subsequent military service from February 1978 to February 1981, at which time he received a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In April 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  The development has been completed, and the case is before the Board for final review.  

In March 2012 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in April 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to service.

2.  Tinnitus, which was first reported in August 2004, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports, a private audiological evaluation summary, and statements from the Veteran and his representative.

The Board also notes that actions requested in the prior remand have been undertaken.  Instructions included asking the Veteran to identify all health care providers who had treated him for bilateral hearing loss and tinnitus; obtaining VA audiometric testing records from July 2001 and earlier and between 2004 and 2007, as well as ongoing medical records since May 2009 from the Albuquerque VA medical center and associated clinics; and scheduling the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss and tinnitus disabilities.  In response, the AMC/RO obtained the specific VA treatment records requested and scheduled the Veteran for a VA audiological examination to obtain the requested medical opinions.

With respect to asking the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who had treated him for bilateral hearing loss and tinnitus, the Board acknowledges that the AMC/RO did not request that information from the Veteran.  However, the RO requested this information in the February 2009 VCAA letter, and during the course of his current VA claim and in the context of his claim for SSA disability benefits, the Veteran identified receiving evaluation or treatment for hearing loss and tinnitus only from VA health care providers.  He also testified in June 2010 that he had been evaluated for hearing loss a couple times between 2004 and 2007 at the VA clinic in Albuquerque, but did not identify any other treatment providers.  The Board also mailed a copy of the remand to the Veteran and his representative in April 2011.  Moreover, after the AMC readjudicated his claims in a November 2011 supplemental statement of the case (SSOC) and mailed copies of the decision the Veteran and his representative, the Veteran submitted a private audiological evaluation that he pursued in December 2011 at the recommendation of his representative.  Further correspondence was received in April 2012 from the Veteran's representative and did not identify any other medical evidence.  

In summary, since his claim was received in January 2009, neither the Veteran nor his representative has identified any treatment or evaluation for bilateral hearing loss and tinnitus from health care providers outside of the VA healthcare system other than the December 2011 private evaluation received in March 2012.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was aware of the evidence needed to substantiate the claims, and he was notified and aware of the avenues through which he might obtain such evidence as well as the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In his January 2009 claim, the Veteran asserted that he had bilateral hearing loss and tinnitus disabilities due to military service in the Army as a supply clerk when he went out in the field to make drops while the 105 and 155 guns were in action.  

His military occupational specialty was material facility specialist, and his related civilian occupation was receiving clerk.    

Service treatment records from his honorable periods of service showed some complaints and treatment for upper respiratory infections, serous otitis, and otitis externa, but contained no complaints, findings, or reference to any perceived hearing loss or tinnitus.  The Veteran specifically denied any ear trouble or hearing loss in reports of medical history dated in April 1973, August 1974, and July 1975.  During service, he underwent several audiometric examinations.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
April 1973
(Entry)
RIGHT
10
15
15
N/A
35

LEFT
10
5
5
N/A
5
August 1974
RIGHT
10
20
25
45
45

LEFT
10
0
15
20
25
July 1975
RIGHT
10
10
5
10
30

LEFT
20
5
10
5
5
June 1976

RIGHT
10
20
20
N/A
25

LEFT
15
5
10
N/A
10

His service treatment records from his first two honorable periods of service document serous otitis in June 1974 and otitis externa in December 1977.  In December 1977 he complained of right ear pain that began in August 1977 and started again six days previously.  He also reported bleeding from his right ear two days earlier after hitting his head on a wall locker very lightly.  On examination, he had wax buildup in his right ear and a moderate amount of dry, crusty wax in his left ear.  The impression was otitis externa.  In a treatment note four days later, he stated that his ears were better.  

Subsequent treatment records from his third period of service (in which he was discharged under other than honorable conditions) showed impressions of chronic otitis media of the right ear in May 1980, otitis externa in June 1980, and otitis media in January 1981, but contained no complaints or findings of any hearing loss or tinnitus.  His occupational specialty during this period was unit supply clerk.

The Veteran's original claim for service connection was received in July 1984; he indicated that each of his claimed disabilities, including a right ear infection, began during his third period of service.  The claims were denied due to the character of his discharge from that period.  He did not claim entitlement to service connection for hearing loss or tinnitus at that time.

A post-service July 2001 VA treatment record documented that the Veteran presented to the clinic prior to submitting disability claims for hearing and chronic back pain.  During a system review, he denied hearing loss or ringing in his ears.  Objective findings noted "hearing test abnormal: see chart."  A separate progress note from the same day contained three charts and indicated that there was no response in either ear in any of the frequencies 500, 1000, 2000, or 4000 Hertz at 20 decibels; there was a response in the left ear in the 500 Hertz frequency at 25 decibels; and at 40 decibels, there was a response in the right ear at 500 Hertz and in the left ear at 500, 1000, and 2000 Hertz frequencies.  The impression was bilateral hearing loss, abnormal hearing screening.

In an August 2004 VA telephone note, the Veteran reported that a roach got into his ear, and he got it out with a bobby pin.  He was advised to go to the emergency room for evaluation and treatment.  Later in August 2004, he presented for a VA audiological evaluation.  He complained of bilateral hearing loss, tinnitus, and communication difficulties since 1979 or 1980 and a history of ear infections and ear pain since military service.  He reported a history of military noise exposure from gunfire and aircraft, and occupational noise exposure from air hammers, construction, "very noisy" factory settings, hydraulic lifts, and saws and hammers.  He denied recreational noise exposure.   Pure tone air and bone conduction results were reported as follows: 

HERTZ
Ear
500
1000
2000
3000
4000
RIGHT (Air/Bone)
15/10
35/20
45/20
45/25
60/25
LEFT
(Air/Bone)
15/N/A
30/N/A
35/N/A
50/N/A
55/N/A

The audiologist indicated that inter-test consistency was poor in both ears.  The assessment was high frequency air-bone gaps consistent with collapsing ear canals, though use of insert phones should have resolved this issue.  The audiologist explained that he was unable to repeat testing using insert phones after re-instruction due to reported pain in the right ear and that there was poor inter-test consistency due to this problem.  He concluded that the Veteran's hearing may well be within normal limits in both ears, though high frequency sensorineural hearing loss was a possibility.

The Veteran filed a claim for SSA disability benefits in November 2006.  He claimed that chronic back pain and bilateral hearing loss both began in June 1984 and limited his ability to work.  In his application, he indicated that he was currently working approximately 20 hours per week conducting surveys by telephone.  During an August 2007 mental status examination performed in conjunction with his claim, the Veteran reported that he had hearing problems in both ears and could not hear at all with his right ear; the examining clinical psychologist remarked that it did not appear as though the Veteran had any difficulties hearing or understanding him during the interview.  His SSA claim was denied in August 2007 because he was not disabled for SSA purposes.  He requested reconsideration, and the decision was affirmed in October 2007, noting that his complaints of back pain to medical providers were inconsistent with objective findings and that his hearing was noted to be within normal limits.  In an undated appeal form, the Veteran stated that his hearing had been "just about non-existent in [the] right ear" since August 2006.

VA treatment records dated from January 2006 to January 2008 contained no complaints or findings of any hearing loss or tinnitus.  A June 2008 VA treatment record noted some draining from his right ear.  The diagnosis was otitis externa.    

The Veteran appeared for a VA audiological consultation in December 2008 and 
for a VA audiological examination in March 2009; in both instances the audiologists noted poor inter-test consistency bilaterally.  During the March 2009 examination, the Veteran reported a history of military noise exposure from howitzers, artillery, mortars, and loud trucks; he denied occupational or recreational noise exposure.  

In a May 2009 VA primary care note, the Veteran stated that he started a lawn care business and reported ongoing ear pain.  In a July 2009 primary care note, he reported decreased hearing for several months.

During the June 2010 hearing, the Veteran asserted that his claimed hearing loss disability was caused by "brain fluid" draining from his ears that started at Fort Polk in 1976 or 1977 and continued to the present time.  He denied draining in his ears prior to military service and stated that his hearing loss and tinnitus began with the onset of the draining in his ears.  

Subsequent VA treatment records dated through April 2011 reflected some additional reports and evaluation related to ear pain.

The Veteran was afforded another VA audiological examination in May 2011.  He described a history of military noise exposure and denied occupational or recreational noise exposure.  He stated that his current tinnitus symptoms started in 1977 or 1978 while moving equipment and hitting his head.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes and the audiologist did not indicate that testing results were invalid.  Following a review of the claims file and physical examination, the audiologist rendered medical opinions regarding the etiology of the current bilateral hearing loss and tinnitus disabilities.  

First, the audiologist opined that the current bilateral hearing loss and tinnitus disabilities were less likely as not caused by or a result of noise exposure or the serous otitis or otitis externa documented during the honorable periods of service.  In support of her conclusion, she noted that a mild loss was found at 4000 Hertz in the right ear and hearing was within normal limits in the left ear at the time of enlistment.  Testing completed in 1976 showed hearing to be within normal limits bilaterally.  Based on this information, the examiner reasoned that the current bilateral hearing loss did not have its onset during military service from May 1973 to August 1974.  The audiologist also noted that based on the records in the claims file, the Veteran was not exposed to noise during active duty service after 1974; therefore, the current hearing loss was not caused by or a result of noise exposure from August 1975 until his separation in February 1978.  The audiologist further explained that the current hearing loss was sensorineural and not consistent with damage caused by serous otitis or otitis externa, and as a result, the current hearing loss was not caused by or a result of serous otitis or otitis externa documented by these [honorable] periods of service.

Second, the examiner opined that any preexisting hearing loss in the right ear less likely than not underwent a permanent worsening beyond normal progression as a result of military service prior to separation from the second honorable period because the Veteran was not exposed to noise during active duty service after 1974 and testing completed in 1976 showed hearing to be within normal limits bilaterally.

Finally, the examiner opined that tinnitus was less likely than not caused by or a result of the Veteran's first two periods of service, to include noise exposure or serous otitis or otitis externa.  The audiologist noted that records showed that hearing remained stable from enlistment to 1976, and there was no noise exposure from 1976 to 1978.

In March 2012, the Veteran submitted a private audiological summary of an evaluation performed in December 2011 at the recommendation of the Veteran's representative.  The Veteran reported persistent ringing in both ears and increasing difficulty hearing and understanding conversation for the past 30 years [since 1981].  He attributed his hearing difficulty to noise exposure to artillery and heavy equipment during military service.  The audiologist reported that test results were somewhat inconsistent but likely reflected a mild to moderate sensorineural hearing loss bilaterally.  The audiologist did not provide a medical opinion regarding the etiology of any bilateral hearing loss or tinnitus.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Despite several instances in which audiologists were unable to render a definitive diagnosis due to inter-test inconsistency, competent medical evidence reflects that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Also, the Veteran is competent to report his perception and the onset of ringing in his ears, and the evidence of record reflects that the first subjective report of tinnitus was made in August 2004 during a VA audiological evaluation.

Although the Veteran is competent to report that hearing loss and ringing in his ears began in service, the Board finds such contention is not credible because he has given inconsistent statements regarding the onset of perceived hearing loss and tinnitus and regarding his reported noise exposure.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  For example, he did not report perceived hearing loss or tinnitus during any period of service, and competent medical evidence reflects normal hearing acuity in June 1976.  He did not claim hearing loss or tinnitus - although he claimed right ear infection - in his original claim for service connection in 1984.  He denied tinnitus during VA treatment in July 2001.  During a VA audiological evaluation in 2004, he reported the onset of hearing loss and tinnitus since 1979 or 1980 and described military noise exposure as well as occupational noise exposure from several sources, and in his 2006 SSA application, he reported an onset of bilateral hearing loss since 1984.  He also reported during an August 2007 SSA evaluation an inability to hear from his right ear, but the examiner noted that he appeared to have no difficulty hearing during the interview.  

After filing his current claim for service connection, he stated that his hearing loss and tinnitus were related to gunfire when making deliveries as a supply clerk; then, he testified that his hearing loss and tinnitus started around 1976 or 1977 with the onset of draining in his ears.  However, during the private audiological evaluation in December 2011, he again reported hearing loss and tinnitus since approximately 1981.  Since filing his claim in 2009, he also denied any occupational noise exposure even though he reported starting a lawn business and experiencing decreasing hearing shortly thereafter and previously described several specific sources of occupational noise exposure.

In short, the Veteran's current contentions of experiencing hearing loss and tinnitus during service and since are inconsistent with his prior statements made during service denying such symptoms and inconsistent with his prior statements made reporting the onset of hearing loss and tinnitus since sometime between 1979 and 1984.  His statements regarding hearing loss and tinnitus in service are also contradicted by contemporaneous medical evidence showing normal hearing acuity in 1976.  For these reasons, the Board finds his current contentions are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  As such, the Veteran's statements do not constitute credible evidence of in-service hearing loss or tinnitus symptoms.

To the extent the Veteran believes that his current bilateral hearing loss and tinnitus disabilities are related to reported noise exposure during his first two periods of service, the Board also finds the medical opinions of the May 2011 VA examiner on these questions to be of greater probative value than the Veteran's lay assertions.  In this regard, while the Veteran's SSA records reflect that he completed two years of college and a certified nurse's aide course in 2004, and that he has some work experience as a nursing assistant, there is no indication that he has any specialized training that renders him competent to provide an opinion on a medical matter such as the diagnosis or etiology of audiological disorders.  In this regard, the presence of a hearing loss disability requires medical testing and expertise to determine.  As the Veteran is not shown to have such medical expertise, his opinion on this point is not persuasive.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the hearing loss and tinnitus symptoms the Veteran reportedly experienced in service or following service are related to serous otitis or otitis externa during his first tow period of service or any current disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical conclusions by the May 2011 VA examiner are of greater probative value than the Veteran's contentions.  Here, each opinion is based on a review of the claims file and physical examination and is supported by an articulated medical rationale that is consistent with the competent and credible evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In the present case, there is no competent evidence of a nexus between any in-service event or injury and the current bilateral hearing loss and tinnitus disabilities.  Therefore, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  The Board has considered the Veteran's contentions, but finds that the medical evidence of record is of greater probative value concerning the relationship between his current hearing loss and tinnitus disabilities and service. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


